DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2022 has been entered.

Claims 1-20 were previously rejected. Claims 1-20 are amended. Claims 1-20 are currently pending.

Allowable Subject Matter
Claim 1-20 allowed.

 



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art teaches the general concepts of maintaining a connection between a head wearable device and a console device.  For example, Qu (US 2018/0309500) describes a communication between a head mounted display and a console communicating using a first transmission beam.  When the signal quality of the communication link degrades beyond a threshold, the HMD forms a communication link with a relay to enable seamless transition of communication between the HMD and the console. While Qu teaches switching from a first wireless connection to a second wireless connection based on a signal quality degrading past a threshold, Qu does not teach the primary link supporting a higher throughput than the secondary wireless link, activating the standby secondary wireless link based on a first measurement of the primary link being less than a first threshold, and transitioning to the second wireless link when a second measurement of the primary link is less than a second threshold.  Charzinski (US 2014/0219194), discloses switching from a first working connection to a second standby connection, in which the standby connection is not set up until the quality of the first working connection falls below a first threshold, and switches over only when the data quality drops still further. However, Charzinski does not teach switching from a first connection with a higher throughput to a second connection with a lower throughput.  Kim (US 2016/0007084), further teaches concepts of switching from a first connection to a second connection when the quality of the first connection does not meet a threshold, in which the connections may include different radio technologies such as Wi-Fi and Bluetooth.  However, while each of the claimed concepts can be taught separately, there is no obvious combination of prior art that teaches activating, by the console responsive to the first measurement being less than the first threshold, a secondary wireless link to be on standby, the secondary wireless link between the console and the head wearable display, the primary wireless link supporting a higher throughput than the secondary wireless link; determining, by the console, whether a second measurement of the primary wireless link between the console and the head wearable display is less than a second threshold, the second measurement corresponding to the quality metric of the primary wireless link at a second time, wherein the second threshold is less than the first threshold; and transitioning, by the console when the second measurement is less than the second threshold, traffic on the primary wireless link to the activated secondary wireless link.
Subsequently, after an additional comprehensive search of the prior art and full examination of the instant application, it is believed that the independent claims (treating the claim as a whole) are patentable, novel and non-obvious invention over all of the cited references in instant application, individually, or in any hypothetical combination. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
Correspondingly, it is believe that the claims and description of the invention are adequately described and set forth in the specification such that Applicants'  claimed invention, and terms and features described therein, are readily understood by those of ordinary skill in the art as set forth in the allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9,866,286 B1 to Qu, directed to wireless beam switching between an HMD and a console.
US 2019/0364464 A1, directed to changing from a first radio access technology such as 5G to a second radio access technology such as 4G when a signal quality is below a signal quality threshold
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENKEY VAN/           Primary Examiner, Art Unit 2477